Lucas App. No. CR965761. This cause is pending before the court as an appeal from the Court of Common Pleas of Lucas County. Upon consideration of appellee’s motion for release of portion of record under seal,
IT IS ORDERED by the court that the motion for release of portion of record under seal be, and hereby is, denied.
Moyer, C.J., concurs and would also strike the sealed portion from the record.
Douglas, J., concurs and would also strike the sealed memo.
Lundberg Stratton, J., concurs and notes that the court should not consider the portion of record under seal as not part of the record.
Pfeifer, J., would review the sealed record and consider releasing then.